Citation Nr: 0211231	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

(The issues of entitlement to service connection for tinnitus 
and a bilateral knee disability will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
April 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for bilateral 
hearing loss with tinnitus and for a bilateral knee 
disability.  

Although bilateral hearing loss and tinnitus were previously 
treated as one disability, they will now be addressed 
separately.  The Board will render a decision on the issue of 
entitlement to service connection for bilateral hearing loss 
and undertake additional development on the issues of 
entitlement to service connection for tinnitus and a 
bilateral knee disability pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing the issues of entitlement to service connection 
for tinnitus and for a bilateral knee disability.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has current bilateral hearing loss as defined for VA 
purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty as a medic who eventually 
qualified to teach medic courses.  He saw no combat, and his 
entire eight years of foreign service was in Germany.  He 
contends that he incurred gradual hearing loss in the last 
five years of service.  

At an enlistment examination in June 1972, the veteran's ears 
were normal, and audiological examination revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
15
--
5
LEFT
25
20
25
--
10

At a February 1979 flight physical, the veteran's ears were 
still normal, and he denied a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
5
--
10
LEFT
20
15
15
--
25

In February 1980, the veteran's ears were deemed normal, and 
he continued to deny a history of hearing loss.  Audiological 
examination revealed pure tone thresholds, in decibels, as 
follows: 



HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
5
0
-5
-5
-5
25
15
LEFT
5
-5
0
-5
20
0
10

At a July 1981 flight physical, the veteran's ears were again 
normal, and he denied a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
30
LEFT
5
0
0
5
20
15

At a later flight physical in May 1982, the veteran's ears 
were normal, and he still denied a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
30
LEFT
5
0
0
5
15

At an April 1984 flight physical examination, the veteran's 
ears appeared normal, and he maintained a history of no 
hearing loss.  Audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
5
30
LEFT
5
0
0
20
15

In May 1987, audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
0
10
LEFT
15
10
10
10
25
30

At a periodic military examination in June 1989, the 
veteran's ears were normal, and audiological examination 
revealed pure tone thresholds, in decibels, as follows: 




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
0
10
5
0
30
LEFT
10
10
5
10
20
15

At a May 1991 flight physical, the veteran's ears were still 
normal, and he continued to deny a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows: 




HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
5
10
10
25
LEFT
15
10
10
15
30
10

In April 1993, the veteran was just about to turn forty.  His 
ears were normal, and he denied a history of hearing loss.  
Audiological examination revealed pure tone thresholds, in 
decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
5
15
10
25
LEFT
20
15
5
15
25
15

At a retirement examination in December 1995, the veteran's 
ears were still normal, and he denied a history of hearing 
loss.  Audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
5000
RIGHT
10
0
5
15
10
45
LEFT
15
20
10
20
25
30

Just two months before the veteran's April 1996 retirement 
from service, a February 1996 VA audiological examination 
revealed pure tone thresholds, in decibels, as follows: 



HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
10
25
15
LEFT
30
20
10
20
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear 
using the Maryland CNC list.  The diagnosis was normal 
hearing bilaterally and excellent speech recognition 
abilities.  When the veteran was asked if he had suffered 
from any active duty injury or illness for which he had not 
sought medical care, the veteran mentioned only knee and low 
back disabilities.  

The July 1997 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 



HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
25
20
15
15
20
30
20
LEFT
25
25
20
20
30
25
35

The July 1997 VA examiner stated that pure tone thresholds 
were within normal limits at all frequencies, except at 
6000 Hertz in the right ear and at 4000 Hertz and 8000 Hertz 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear using the Maryland CNC list.  



Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and declined the opportunity for a hearing.  The RO's 
May 2001 letter to the veteran, the November 1996 and June 
2002 rating decisions, and the November 1997 and June 2002 
statements of the case informed the veteran of the applicable 
laws and regulations, including provisions of The Veterans 
Claims Assistance Act of 2000, and of the evidence needed to 
substantiate the claim.  In a June 2002 statement, the 
veteran asserted that he had no additional evidence to 
furnish, and he waived the 60-day due process period.  Since 
the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to establish service connection for bilateral 
hearing loss, the evidence must demonstrate that bilateral 
hearing loss was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Audiometric testing measures threshold hearing levels in 
decibels over a range of frequencies in Hertz; the threshold 
for normal hearing is from zero to 20 decibels, a higher 
threshold indicates some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

None of the thirteen military and VA audiological 
examinations from June 1972 to July 1997 show hearing loss in 
either ear as defined for VA purposes.  Among the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, there are no 
auditory thresholds of at least 26 decibels in the right ear 
to go with the 30 decibels noted at 4000 Hertz in May 1982 or 
April 1984 or in the left ear to go with the 30 decibels 
noted at 500 Hertz in February 1996 or at 4000 Hertz in May 
1991.  

Auditory thresholds of at least 26 decibels noted at above 
4000 Hertz in the right ear in July 1981, June 1989, December 
1995, and July 1997 and at above 4000 Hertz in the left ear 
in May 1987, December 1995, and July 1997 are not helpful 
because the VA definition of hearing loss excludes 
consideration of puretone thresholds below 500 Hertz and 
above 4000 Hertz.  See 38 C.F.R. § 3.385.  

In summary, military and VA examinations from June 1972 to 
July 1997 demonstrate that no hearing loss disability exists, 
and there is no post-service evidence to the contrary.  
Service connection may not be granted without proof of 
current bilateral hearing loss as defined for VA purposes.  
See 38 C.F.R. § 3.385.  Absent proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The overwhelming weight of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

